Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 09, 2019

The Court of Appeals hereby passes the following order:

A20A0013. ANTONIO ROBINSON v. THE STATE.

      In 1996, Antonio Robinson pled guilty to three counts of armed robbery, and
the trial court sentenced him to life in prison. We affirmed the denial of his motion
for an out-of-time appeal in 2014. See Robinson v. State, No. A14A0581 (May 16,
2014).
      In 2018, Robinson filed two motions to dismiss his indictment and a motion for
an extension of time to file a notice of appeal from a prior order. The trial court
dismissed all three motions in orders entered on October 15, 2018. Robinson sought
appellate review of the October 2018 orders by filing both a direct appeal – which has
been docketed as the instant case, No. A20A0013 – and an application for
discretionary review. We dismissed Robinson’s discretionary application on grounds
that, in each of his 2018 motions, Robinson ultimately sought to vacate or modify his
judgment of conviction, which is not an appropriate remedy in a criminal case. See
Robinson v. State, No. A19D0171 (Nov. 28, 2018); see also Roberts v. State, 286 Ga.
532, 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d
786) (2009). Our rulings to that effect in Case No. A19D0171 are binding on this
appeal as the law of the case. See Paradise v. State, 321 Ga. App. 371, 373 (740
SE2d 238) (2013); Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011); see
also Jackson v. State, 273 Ga. 320, 320 (540 SE2d 612) (2001) (a defendant “is not
entitled to another bite at the apple by way of a second appeal”); accord Norris v.
Norris, 281 Ga. 566, 567-568 (2) (642 SE2d 34) (2007) (the dismissal of an
application for discretionary appeal acts as res judicata as to the issues raised in the
application); Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007) (a
ruling on an application for discretionary appeal acts as res judicata in later
proceedings). Consequently, there is nothing for this Court to review in the instant
appeal, which is hereby DISMISSED. See Jackson, 273 Ga. at 320; Ross, 310 Ga.
App. at 327-328.

                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                 08/09/2019
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.